Citation Nr: 1814616	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-36 415.	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for scars of the chin, right hand, and left knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1973 to October 1976 and from March 1991 to December 1991, with additional inactive duty in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a December 2017 hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Specifically, relevant service treatment records may exist that have not been associated with the claims file.  The Veteran testified at the December 2017 hearing that he received a profile for light duty following an in-service bicycle accident that resulted in lacerations to the chin, right hand, and left knee.  The Board notes the service record contains a treatment report from the date of the injury, however, subsequent records are not included and the service record is incomplete.  A request to the National Personnel Records Center is warranted to determine whether it is possible to obtain the Veteran's complete service records and if not, to inform the Veteran that this evidence is unavailable.  38 C.F.R. § 3.159(c)(2) (2017).
The Board notes the Veteran contends a June 2013 VA examination is inadequate and has requested a more in-depth examination.  See Substantive Appeal dated October 2014.  Here, the June 2013 VA examiner opined that no chin scar was visible, contrary to the Veteran's competent and credible lay statements.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's service treatment record shows he received sutures for a chin laceration.  See Service treatment record dated June 1985.  The Board agrees this opinion is inadequate for adjudication purposes and in consideration of the outstanding VA medical records, additional VA examinations and opinions regarding the Veteran's claimed chin, right hand, and left knee scars should be obtained.  When VA undertakes to provide an exam, it is obligated to provide an adequate one.  See 38 U.S.C. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

Finally, the most recent VA treatment records are from May 2017.  Ongoing VA medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); 38 C.F.R. § 3.159(c) (2017).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding VA medical records.  

2.  The AOJ should undertake appropriate development to verify the Veteran's service in the Army National Guard and any additional periods of ACDUTRA, INACTRUTRA or active duty.  

All service personnel and treatment records from the Veteran's Reserve service should be obtained and associated with the claims file.  All efforts in this regard should be documented in the claims file and if these records are unavailable, a memorandum should be prepared and associated with the claims file.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner in order to determine the etiology of his claimed chin, right hand, and left knee scar disabilities.  The examination report must reflect that a review of the claims folder was conducted.  

Please note review of the June 25, 1989 treatment note showing lacerations to the chin, right hand, and left knee.  

Please provide the following opinions:

a.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a scar of the chin was incurred in service? 

b.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a scar of the right hand was incurred in service? 

c.  Whether it is at least as likely as not (a 50 percent or higher degree of probability) that a scar of the left knee was incurred in service? 

4.  After the above development is completed, adjudicate the claims remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




